ANDERSON, G. BARRY, J.
(dissenting).
I respectfully dissent.
I agree with the majority that, here, the issue presented is not whether private property was acquired, but by whom the acquisition was “undertaken.” Because I conclude that the HRA did not undertake this acquisition within the meaning of the controlling statute, I would reverse the court of appeals.
It is important to first note that the question presented is a matter of statutory interpretation and the parties do not argue, and we do not reach, any constitutional issues that might normally be associated with eminent domain actions. As a matter of policy, the federal government, and most states, provide compensation, known generally as “relocation benefits,” to those property owners required to move homes and businesses as a result of the exercise of constitutional eminent domain authority and those benefits are the focus of this appeal.
The Minnesota version of this statutory authority for relocation benefits is found at Minn.Stat. § 117.52, subd. 1 (2004), which provides eligibility for relocation benefits in all acquisitions “undertaken by any acquiring authority and in all voluntary rehabilitation carried out by a person pursuant to acquisition or as a consequence thereof.”
But what is most significant about the Minnesota statute is that it is extremely narrow in comparison to the federal statute governing the award of relocation benefits; indeed, as the majority opinion recognizes, the Minnesota statute is unique. By operation of federal law, federal relocation benefits are provided “[wjhenever a program or project to be undertaken by a displacing agency will result in the displacement of any person.” Pub.L. No. 100-17, § 405(a)(1); 42 U.S.C. § 4622(a) (2003) (emphasis added). The broad and inclusive references to “program” and “project” in the federal statute, and many state statutes, are absent from the Minnesota version. In my view, the specific statutory language chosen by the Minnesota legislature requiring an “acquiring authority” to “undertake” an acquisition is sufficient to conclude that no relocation benefits are awardable in the present dispute.
While not directly controlling, as the majority properly recognizes, our prior decision in Gilliland v. Port Authority of St. Paul, 270 N.W.2d 743 (Minn.1978), provides additional support for the conclusion that relocation benefits are not properly awardable here. The Gilliland court, in examining the definition of acquisition in connection with eminent domain principles, viewed “acquisition” as meaning to actually “obtain.” Id. at 746. Gilliland is of only marginal utility here, given the factual differences between Gilliland and the present dispute, but at a minimum, Gilliland suggests that Minn.Stat. § 117.50, subd. 4(b), should be read narrowly.12
The narrow statutory language, the limited guidance provided by Gilliland and the failure of the legislature to change the definition at issue here in the intervening decades all support the conclusion that the *767HRA never undertook the acquisition of the Wren property and thus the HRA has no liability for relocation benefits here.. Whether viewed in the light of the “obtain” language used by the Gilliland court, or a possession or control of the property test, or some other formulation, the HRA never had the requisite legal interest in the property to acquire Wren’s property in the sense required by statute. The majority opinion decides differently, however, at least in part, and awards relocation benefits because it concludes the HRA was contractually obligated to use eminent domain to acquire property that the developer could not acquire by negotiation, including the property owned by Wren.
The majority’s argument rests essentially on one fine of the agreement between the HRA and the developer found at section 3.2(b) of the contract where the HRA agrees to “undertake the steps necessary to acquire fee simple title to the portions of the property to which the request relates.” But that phrase must be viewed in conjunction with other provisions in the contract which tend to weaken the argument that the HRA had a contractual obligation to acquire Wren’s property if no deal could be reached between Wren and the developer.
The “request” referred to in section 3.2(b) that the developer is authorized to make is described in section 3.2(a)(7) of the contract. Significantly, the section 3.2(a)(7) provision, which authorizes the developer to request that the city use its eminent domain authority, contains numerous preconditions before it becomes legally binding. The administrative law judge made no finding that all of those preconditions had been met. Additionally, the HRA argues, and the administrative law judge found, that the city had never acquired a residential property in these circumstances, and the HRA further argues that it would not have done so had the developer made such a request. Indeed, the record demonstrates that the only request made by the developer to the city for condemnation concerned commercial properties. There is no evidence, by affidavit or otherwise, that the developer understood that it had the right to request that the city condemn, and take title to, residential property.
Further, whatever contractual duties the HRA might have with respect to condemnation, section 3.1 expressly limits those duties to .an obligation to “proceed in good faith and to utilize its best efforts.” The contract and the record before us are decidedly unhelpful in unraveling what “best efforts” might mean.
Wren argues persuasively that the HRA would be unlikely to walk away from this large redevelopment project because of an unwillingness to condemn residential property. But Wren is not a party to the contract, and his argument is essentially speculation about a decision elected officials might or might not make. And what are we to make of the ALJ’s memorandum in connection with a petition for reconsideration, in which the ALJ, in rejecting that petition, noted that the findings did not “reject some possibility that the HRA would refuse to condemn Mr. Wren’s home”? There is some factual uncertainty which this court has now resolved without the benefit of trial, evidence, or even a summary judgment proceeding involving the two parties to the contract.
My point is not to debate the relative merits of these arguments but to simply illustrate that countervailing arguments do exist and might have been presented if the HRA and developer found themselves at cross purposes over whether the HRA was obligated to exercise its eminent domain authority with respect to residential property.
*768Whether intentionally or inadvertently obfuseatory, it can hardly be said that, as a matter of law, the HRA was “contractually obligated” to commence eminent domain proceedings here in connection with the Wren residential property. And that is precisely the conclusion the majority opinion reaches. And absent the contractual requirement to condemn the Wren property, there is no link between the HRA and the developer establishing that the HRA “undertook” an acquisition of the Wren property.
Finally, I turn to the logical consequences of the majority opinion. The court of appeals used a standard of “significant involvement” to hook the HRA with the developer such that municipal liability for relocation benefits was created while the majority opinion, using language found in Young v. Harris, 599 F.2d 870 (8th Cir.1979), focused instead on a standard centered around whether the activities of the private developer and the city were “sufficiently intertwined” to characterize those activities as a joint undertaking. Regardless of which standard is used, either standard ignores the reality of redevelopment projects.
The procedures used by the HRA in this development project were not unusual. There is not a shred of evidence anywhere in the record that any residential property owner received any correspondence or communication from the city threatening or even suggesting the possible use of eminent domain. Indeed, letters from the city encouraged cooperation with the developer but also warn of problems with financing the project. The logical reaction of municipalities and other acquiring agencies to the majority opinion is to quit informing residents of activity occurring in connection with redevelopment projects.13
The majority, in its effort to support the argument that there was a joint project here, recites a litany of facts including that the city identified the area for redevelopment, approved the development plan, selected a private developer, entered into a contract with the developer and agreed to provide municipal services to the project.
It is hard to conceive, however, of any municipal redevelopment project which would not share these features. The logical conclusion of the majority opinion is that any redevelopment project with municipal sponsorship must now bear responsibility for all relocation benefits regardless of who actually acquired the property. This may be good public policy but it is not public policy required by statute.
Wren argues persuasively that relocation benefits should be payable to residential property owners under these circumstances and also argues that to hold otherwise is to encourage municipalities to avoid liability for relocation benefits. But, regardless of the merits of Wren’s argument, the scope of relocation benefits is a contested public policy issue for the legislature to address, not this court.
*769For all of these reasons, I respectfully dissent.

. Gilliland also supports the proposition that we read MURA in light of the corresponding federal statute to discern legislative intent. There, we noted that ''[t]he Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, 42 U.S.C.A. § 4601, et seq., MURAs Federal counterpart, provides assistance to those displaced by Federally financed state projects.” 270 N.W.2d at 747. Thus, “[flrom the legislatures failure to include such a provision in the [MURA] statute,” we concluded "that relocation assistance is not available where the governmental action causing displacement is solely the financing of a private rehabilitation project.” Id.


. Indeed, we have previously criticized municipalities for failing to do what the HRA has done here — to keep residents abreast of redevelopment activities. In Johnson v. City of Minneapolis, we criticized Minneapolis in connection with a downtown development project because property owners “were not informed that the City was not obligated to proceed with the development under the agreement with [the developer], were not apprised of the status of the development project, and were not informed when the * * * project was effectively abandoned.” 667 N.W.2d 109, 116 (Minn.2003). Thus, we agreed with the district court's conclusion that the city "misled the appellants by their words, actions, and inactions * * * leading [appellants] to believe that the acquisition was going forward.” Id. (citation omitted).